                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

N2 SELECT, LLC, et al.,                                  )
                                                         )
        Plaintiffs,                                      )
                                                         )
        v.                                               )            No. 4:18-CV-00001-DGK
                                                         )
N2 GLOBAL SOLUTIONS, INC., et al.,                       )
                                                         )
        Defendants.                                      )

       ORDER DENYING DEFENDANT PAUL AMELIO’S MOTION TO DISMISS

        This case arises from an alleged scheme to defraud a group of investors. Plaintiffs, a

limited liability company and eight individual investors based in Kansas City, Missouri,1 allege

the Defendants, who are based in the New York area, engaged in fraud, misrepresentation, breach

of fiduciary duty, and breach of contract by failing to disclose crucial information, embezzling

from the company, and providing fraudulent documentation.

        Now before the Court is pro se Defendant Paul Amelio’s (“Amelio”) Motion to Dismiss

Plaintiff’s Second Amended Complaint (Doc. 81). Amelio, a co-founder of Defendant N2 Global

Solutions, Inc. (“N2 Global”), moves to dismiss on three independent grounds: improper venue,

improper service of process, and lack of personal jurisdiction. These arguments are without merit,

and the motion is DENIED.




1
 The Plaintiffs are N2 Select, LLC (“N2 Select”), Kevin and Jeanette Prenger, Douglas and Terri Bleam, Darren and
Shannon Prenger, and Joseph and Alena Prenger. Some of the Plaintiffs created N2 Select to facilitate investment in
N2 Global.
I.        Even if valid, the forum selection clause does not justify dismissal.

          Amelio argues the case should be dismissed pursuant to 28 U.S.C. § 1406(a), and

presumably Federal Rule of Civil Procedure 12(b)(3), because N2 Global’s bylaws contain a

forum-selection clause which states:

                 [T]he Court of Chancery of the State of Delaware shall be the sole
                 and exclusive forum for (i) any derivative action or proceeding
                 brought on behalf of the Corporation, (ii) any action asserting a
                 claim of breach of a fiduciary duty owed by any director, officer or
                 other employee of the Corporation to the Corporation or the
                 Corporation’s stockholders, (iii) any action asserting a claim arising
                 pursuant to any provision of the Delaware General Corporation
                 Law, or (iv) any action asserting a claim governed by the internal
                 affairs doctrine. . . .

The Second Amended Complaint alleges that these bylaws are falsified and backdated. The

Second Amended Complaint also observes that, in related litigation, a New York court held a

forum selection clause Defendants submitted to the court was fraudulent and unreasonable.

          The Court need not decide whether the forum selection clause is valid at this time because

even if it were valid, this is not grounds to dismiss the case. “Section 1406(a) and Rule 12(b)(3)

allow dismissal only when venue is ‘wrong’ or ‘improper.’ Whether venue is ‘wrong’ or

‘improper’ depends exclusively on whether the court in which the case was brought satisfies the

requirements of federal venue laws, and those provisions say nothing about a forum-selection

clause.” Atl. Marine Constr. Co. v. United States Dist. Ct. for W. Dist. Of Texas, 571 U.S. 49, 55

(2013).

          This portion of the motion is denied.

II.       Plaintiffs properly served Amelio.

          Plaintiffs’ process server attempted to serve Amelio at 160 East 89th Street, Apt. 4C, in

New York City, which is N2 Global’s place of business and, as Amelio acknowledges, his




                                                   2
residence. Conspicuous Service Aff. (Doc. 5); Mot. to Dismiss ¶ 9 (Doc. 81). According to the

process server’s affidavit, on March 6, 2018, at 10:10 a.m., he knocked on the apartment door and

no one answered. Conspicuous Service Aff. The doorman told him someone would be in after

7:00 p.m., so the process server returned at 7:30 p.m. and knocked on the door again. Id. No one

answered. Id. After making reasonable efforts to find someone legally eligible and willing to

accept service, the process server affixed a copy of the summons, civil cover sheet, and complaint

to the door. Id. The next day he mailed the documents to Amelio at the above address in a postpaid

wrapper marked “personal & confidential” with no indication that the mailing regarded a legal

matter. Id. He sent the package via U.S. Postal Service first-class, regular mail. Id.

       Federal Rule of Civil Procedure 4(e)(1) provides that an individual “may be served in a

judicial district of the United States by following state law for serving a summons in an action

brought in courts of general jurisdiction in the state where the district court is located or where

service is made.” Since service was made in the state of New York, § 308 of New York’s Civil

Practice Law & Rules governs service of process. This rule provides that where, with due

diligence, service cannot be made on a natural person, service may be made by affixing the

summons to the door of the person’s “actual place of business” and “by mailing the summons by

first class mail to the person to be served at his or her actual place of business in an envelope

bearing the legend ‘personal and confidential’ and not indicating on the outside . . . that the

communication is from an attorney or concerns” a lawsuit. This is precisely the procedure the

process server followed, so service was valid.

       The Court is unpersuaded by Amelio’s argument that service was defective because his

building has a policy of not permitting unauthorized party access to residential units, and doormen

are not authorized or permitted to receive or deliver legal documents. This assertion is not made




                                                 3
under oath and, even if it were true, that does not mean the process server did not persuade a

doorman to admit him in violation of the policy. Accordingly, the Court holds Plaintiffs have

demonstrated service on Amelio was proper.

III.    The Court has personal jurisdiction over Defendant.

        Personal jurisdiction concerns “whether the controversy or the defendant has sufficient

contracts, ties, or relationships with the forum to give the court the right to exercise judicial power

over the defendant . . . .” 5B Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1351 (3d ed. 2004). Personal jurisdiction can be specific or general. Viasystems, Inc.

v. EBM-Pabst St. Georgen GmbH & Co., KG, 646 F.3d 589, 593 (8th Cir. 2011). Plaintiffs allege

the Court possesses specific jurisdiction over Amelio.

        In a diversity case such as this one, personal jurisdiction exists only to the extent permitted

by the forum state’s “long-arm statute” and the Due Process Clause of the Fourteenth Amendment.

Myers v. Casino Queen, Inc., 689 F.3d 904, 909 (8th Cir. 2012); see Fed. R. Civ. P. 4(k)(1)(A).

Missouri’s long-arm statute authorizes personal jurisdiction over defendants who transact

business, contract, or commit a tort within the state. Viasystems, 646 F.3d at 593; Mo. Rev. Stat.

§ 506.500. These categories are construed broadly, and the statute provides jurisdiction to the full

extent permitted by the Due Process Clause. Id.

        “[B]ecause the Missouri long-arm statute authorizes the exercise of jurisdiction over non-

residents to the extent permissible under the due process clause,” a federal court need only consider

“whether the assertion of personal jurisdiction would violate” due process. Aly v. Hanzada for

Import & Export Co., LTD, 864 F.3d 844, 849 (8th Cir. 2017) (quotations and citations omitted).2


2
 The Court recognizes that an Eighth Circuit decision has cautioned against collapsing these two inquiries into one
because the Missouri Supreme Court analyzes these questions separately. See Viasystems, Inc. v. EBM-Papst St.
Georgen GmbH & Co., KG, 646 F.3d 589, 593 n.2 (8th Cir. 2011) (quoting Bryant v. Smith Interior Design Grp., 310
S.W.3d 227, 231 (Mo. 2010)). Subsequent Eighth Circuit decisions, however, have considered only whether the


                                                        4
The court considers whether there is “sufficient minimum contacts between a defendant and the

forum state so that jurisdiction over a defendant with such contacts may not offend traditional

notions of fair play and substantial justice.” Id. (quotations and citations omitted).

         To survive a motion to dismiss for lack of personal jurisdiction, a plaintiff must plead

sufficient facts to support a reasonable inference that the defendant is subject to jurisdiction within

the state. Creative Calling Sols., Inc. v. LF Beauty Ltd., 799 F.3d 975, 979 (8th Cir. 2015). Once

a motion has been filed, the parties may submit evidence, such as affidavits, to bolster their

positions. Id. The plaintiff bears the burden of proof and must make a prima facie showing that

personal jurisdiction exists. Fastpath, Inc. v. Arbela Tech. Corp., 760 F.3d 816, 820 (8th Cir.

2014). The plaintiff must establish personal jurisdiction by a preponderance of the evidence at

trial or when the court holds an evidentiary hearing.3 Id. Where, as here, the case is at the motion

stage, the court may not dismiss for lack of personal jurisdiction if the evidence, viewed in the

light most favorable to the plaintiff, is sufficient to support a conclusion that the exercise over the

defendant is proper. Id.

         In this case, after carefully reviewing the Second Amended Complaint and the evidence on

the record, the Court finds Plaintiffs have met their burden of establishing that Amelio has

sufficient minimum contacts with Missouri for the Court to exercise personal jurisdiction over

him. Although Amelio denies conducting business in Missouri, he concedes that he made one trip



assertion of personal jurisdiction violates due process. See, e.g., Hanzada, 864 F.3d at 849 (quoting Eagle Tech. v.
Expander Americas, Inc., 783 F.3d 1131, 1136 (8th Cir. 2015)).

3
 A district court has considerable procedural leeway in choosing how to decide a Rule 12(b)(2) motion. 5B Charles
Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1351 (3d ed. 2004). The court may receive
affidavits and other material to determine the jurisdictional facts; it may hold a hearing and hear oral testimony; it may
defer ruling on the motion until the parties have had an opportunity to conduct discovery on the issue; or it may leave
the fact issues for the jury to decide during a trial on the merits. Id.



                                                            5
here. Mot. at 3. In fact, Plaintiffs have placed more credible evidence in the record demonstrating

Amelio repeatedly reached out to Missouri to commit the allegedly tortious conduct. Plaintiffs

submitted affidavits alleging communications between Amelio in New York and Plaintiffs in

Kansas City. Additionally, Plaintiffs submitted an affidavit from an attorney stating that he

“attended several investor solicitation meetings presented by [Defendant Paul] Amelio and

[Defendant David] Katz. These presentations were all made in Kansas City, Missouri.” Decl. of

Arthur E. Fillmore, II at ¶ 8 (Doc. 19-1) (emphasis added). Plaintiff Jeanette Prenger also swore

under oath that in 2017, “the Defendants requested that I introduce them to investors in Kansas

City,” and she subsequently introduced them to various government officials in Missouri and a

half-dozen executives in Kansas City who were potential investors. Decl. of Jeanette E. Prenger

at ¶ 6 (Doc. 19-3). Amelio’s actual presence in Missouri to solicit investors, in combination with

his communications sent into the forum, is sufficient to establish personal jurisdiction in Missouri.

See, e.g., Bryant v. Smith Interior Design Grp, Inc., 310 S.W.3d 224, 235 (Mo. 2010) (holding

defendant’s actual presence in Missouri for initial negotiations and subsequent communications

into the forum established personal jurisdiction).

                                            Conclusion

       For the reasons discussed above, Defendant Amelio’s motion to dismiss (Doc. 81) is

DENIED.

       IT IS SO ORDERED.

Date: March 22, 2019                                  /s/ Greg Kays
                                                      GREG KAYS, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                                 6
